UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 21236 Dreyfus Stock Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2011-June 30, 2012 Item 1. Proxy Voting Record Dreyfus Stock Funds Dreyfus International Equity Fund ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2.1 Accept Financial Statements and For For Management Statutory Reports 2.2 Approve Remuneration Report For For Management 3 Approve Discharge of Board and Senior For For Management Management 4 Approve Allocation of Income and For For Management Dividends of CHF 0.65 per Share from Capital Contribution Reserves 5.1 Reelect Roger Agnelli as Director For For Management 5.2 Reelect Louis Hughes as Director For For Management 5.3 Reelect Hans Maerki as Director For For Management 5.4 Reelect Michel de Rosen as Director For For Management 5.5 Reelect Michael Treschow as Director For For Management 5.6 Reelect Jacob Wallenberg as Director For For Management 5.7 Reelect Ying Yeh as Director For For Management 5.8 Reelect Hubertus von Gruenberg as For For Management Director 6 Ratify Ernst & Young AG as Auditors For For Management ABERDEEN ASSET MANAGEMENT PLC Ticker: ADN Security ID: G00434111 Meeting Date: JAN 19, 2012 Meeting Type: Annual Record Date: JAN 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Reappoint KPMG Audit plc as Auditors For For Management and Authorise Their Remuneration 4 Re-elect Roger Cornick as Director For For Management 5 Re-elect Anita Frew as Director For For Management 6 Re-elect Gerhard Fusenig as Director For For Management 7 Re-elect Martin Gilbert as Director For For Management 8 Re-elect Andrew Laing as Director For For Management 9 Re-elect Kenichi Miyanaga as Director For For Management 10 Re-elect Jim Pettigrew as Director For For Management 11 Re-elect Bill Rattray as Director For For Management 12 Re-elect Simon Troughton as Director For For Management 13 Re-elect Giles Weaver as Director For For Management 14 Elect Anne Richards as Director For For Management 15 Elect Hugh Young as Director For For Management 16 Elect Julie Chakraverty as Director For For Management 17 Approve Remuneration Report For For Management 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 21 Authorise Market Purchase For For Management 22 Authorise EU Political Donations and For For Management Expenditure 23 Approve Increase in Aggregate Fees For For Management Payable to Directors 24 Amend Articles of Association Re: For For Management Re-election of Directors ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: APR
